DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 9, and 19 each recite providing new feature set combinations as new input data to a diagnostic machine learning model wherein each of the new feature set combinations comprise a new subset of feature sets “from among the first feature sets, from among the additional feature sets, or from among both the first feature sets and the additional feature sets”. This limitation is not supported by the original disclosure. According to the Specification, the new feature set combinations each comprise a new subset of feature sets from among both the first feature sets and the additional feature sets. Claims 2-4, 6-8, 10-12, and 14-18 are rejected due to their dependence on either claim 1 or claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the phrase “providing, during the diagnostic testing with the patient, each of the different feature set combinations” in lines 12-13. The phrase “the different feature set combinations” lacks proper antecedent basis. The Examiner suggests amending the phrase to read “providing, during the diagnostic testing with the patient, different feature set combinations”. This phrasing mimics the language found in claim 9, and gives proper antecedent basis to the phrase “different feature set combinations”. The same indefiniteness issue and suggestion apply to claim 19. Claim 1 recites the phrase “in response to determining that the first consistency metric is not within a threshold value”. It is unclear how a value would be “within” a value. A reading of the Specification indicates that additional feature sets are obtained based on different threshold criterion being met for different types of consistency metrics. For example, section [0044] of the published Specification discloses that when the consistency metric is a variance metric, additional feature sets are obtained in response to determining that the variance metric is greater than a threshold value. As another example, as discussed in paragraph [0049] of the Specification, when the consistency metric is a distribution of variance metrics, additional feature sets are obtained in response to determining that the distribution of variance metrics is less than a threshold value. The Examiner suggests amending the “value within a value” language of claim 1 to clearly define when additional feature sets are obtained. Possible claim language could include “in response to determining that the first consistency metric does not meet particular criterion in relation to a threshold value”. The same indefiniteness issue and suggestion apply to claims 9 and 19. Lines 25-30 of claim 1 recite that new feature set combinations may comprise a new subset of feature sets from among the first feature sets, from among the additional feature sets, or from among both the first feature sets and the additional feature sets. Based on a reading of the Specification, which only describes the new feature set combinations as including features from both the first feature sets and the additional feature sets, it is unclear how the one or more processors would be configured to determine whether a total quantity of feature sets in the additional feature sets and the first feature sets is sufficient to provide a number of feature set combinations to the diagnostic machine learning module if the new feature set combinations only included features from the first feature set or only included features from the additional feature set. The same indefiniteness issue applies to claims 9 and 19. Claims 2 and 10 recite the phrase “the outputs”. As more than one “outputs” are provided by claims 1 and 9, the Examiner suggests amending “the outputs” in claims 2 and 10 to read “the respective outputs”. This provides proper antecedent basis for the recitation in the claims. Claims 3, 11, and 18 each recite the phrase “wherein selectively ending the diagnostic testing with the patient”. This phrase lacks proper antecedent basis as neither claim 1 nor claim 9 recite selectively ending diagnostic testing with the patient. Furthermore, claims 3, 11, and 18 each include the same indefinite “within a threshold value” language as discussed with regard to claims 1 and 9. Finally, it is unclear if claims 3, 11, and 18 cause a content presentation system to stop presenting the trial content to the patient in response to determining that the first determined consistency metric satisfies criterion associated with a threshold value, or whether the trial content is no longer presented in response to determining that the new consistency metric satisfies criterion associated with the threshold value. Claims 1 and 9 tie the ending of the diagnostic testing to the new consistency metric, but claims 3, 11, and 18 appear to tie the ending of the diagnostic testing to the originally determined consistency metric. Clarification is requested. Regarding claims 4 and 12, it is unclear what is meant by “arranging a plurality of feature sets, from among the first feature sets, into subsets that each include less than all of the first feature sets”. (Emphasis added). The subset of feature sets include less “what” than all of the first feature sets? Clarification is requested. Furthermore, claim 12 recites the phrase “iteratively providing the different combinations of the feature sets as the input to the diagnostic machine learning model”. This phrase lacks proper antecedent basis as neither claim 12 nor claim 9 previously mention iteratively providing the different combinations of the feature sets to the diagnostic machine learning model. Claims 6 and 14 recite that the new combinations of feature sets (which the Examiner suggests amending to read “the new feature set combinations” in order to match the language used in claims 1 and 9) include one or more of the additional feature sets and one or more of the feature sets”. The phrase “the feature sets” lacks proper antecedent basis. The Examiner suggests amending the phrase to read “the first feature sets”. Claims 7 and 15 recite the phrase “a statistically relevant number of feature set combinations”. The phrase “statistically relevant” is a relative term and renders the claim indefinite. The term “statistically relevant” is not defined by the claim, the Specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner suggests amending claims 7 and 15 to delete the “to produce a statistically relevant number of feature set combinations” language. Claims 8 and 16 recite the phrase “the feature sets”. This phrase lacks proper antecedent basis as claims 1 and 9 recite two different feature sets. The Examiner suggests properly defining which feature sets are included in “the feature sets”.
Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims under 35 U.S.C. 101 have been considered and are persuasive. As such, the 35 U.S.C. 101 rejection of the claims has been withdrawn. An updated search of the claimed subject matter was conducted, and no prior art was found to read on the claimed invention. While no prior art reads on the claims, as noted in paragraphs 3 and 5 above, the claims contain written description and indefiniteness issues under 35 U.S.C. 112(a)/(b). Applicant is invited to schedule another interview with the Examiner to discuss the remaining 112 issues and to discuss possible amendments to place the claims in condition for allowance.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art teaches or suggests, either alone or in combination, one or more processors configured to: provide different feature set combinations as a separate input to a diagnostic machine learning model, wherein each feature set combination comprises a subset of feature sets from among all obtained first feature sets, the first feature sets having been obtained for a first number of diagnostic trials performed with a patient during diagnostic testing, and wherein each feature set of the first feature sets comprises one or more features of EEG signals measured from the patient while the patient is presented with trial content known to stimulate one or more desired human brain systems; in combination with the other claimed elements and/or steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791